TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00719-CV


Frank Evans, Appellant

v.

Austin Independent School District, Appellee





FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 2300, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant Frank Evans filed a motion to pay partial costs for the reporter's record and
clerk's record, and for the appointment of an attorney ad litem.  However, Evans failed to file his
affidavit of indigence in the trial court with or before he filed his notice of appeal.  See Tex. R. App.
P. 20.1(c)(1).  Nor did he file the motion within fifteen days, along with a motion for an extension
of time.  See id. 20.1(c)(3).  Therefore, we must overrule his motion to pay partial costs for the
appellate record.
	As for the motion for an attorney ad litem, the appointment of an attorney ad litem
is within the power of the trial court, not the appellate court.  See Tex. Prob. Code Ann. § 53(b), (c)
(West Supp. 2003) (attorney ad litem shall be appointed to represent interests of unknown heirs); see
also Tex. R. Civ. P. 244 (appointment of attorney ad litem required when service of citation made
by publication).  Therefore, we overrule Evans's motion for the appointment of an attorney ad litem.
	It is ordered January 31, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear